OSG Overseas Shipholding Group Inc. 666 Third Avenue New York, NY 10017 www.osg.com Tel: Fax: E-mail: mitkin@osg.com Myles R. Itkin Executive Vice President, Chief Financial Officer & Treasurer June 30, 2011 Mr. Patrick Kuhn United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C.20549 Re: Overseas Shipholding Group, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 1, 2011 File No. 001-06479 Dear Mr. Kuhn: I refer to the letter dated June 27, 2011 addressed to Overseas Shipholding Group, Inc. (“OSG”) from Lyn Shenk, Branch Chief, and to our conversation of yesterday.As we discussed, we have agreed that OSG may reply to the letter of June27, 2011 on or before July 26, 2011. Sincerely yours, /s/ Myles R. Itkin Myles R. Itkin Executive Vice President, Chief Financial Officer and Treasurer cc:Lyn Shenk James I. Edelson, Senior Vice President, General Counsel and Secretary Alan G. Himmelstein, Assistant General Counsel
